UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) ( X ) ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. FOR THE FISCAL YEAR ENDED JUNE 30, 2010 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number: 0-53254 JINZANGHUANG TIBET PHARMACEUTICALS, INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE 26-2443288 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) Harborside Financial Center, 2500 Plaza V, Jersey City, NJ 07311 (Address of principal executive offices) 86-534-2111-962 (China) 201-882-3332 (U.S.) (Issuer's telephone number) Securities Registered Pursuant to Section 12(b) of the Exchange Act: NONE Securities Registered Pursuant to Section 12(g) of the Exchange Act: COMMON STOCK, $0. (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 406 of the Securities Act.Yes No √ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No √ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes√No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No Indicate by check mark disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained,to the best of registrant'sknowledge,in definitive proxy or informationstatements incorporatedby referencein Part III of this Form 10-K or anyamendment to this Form 10-K. [X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Small reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No √ As of December 31, 2009, the aggregate market value of the common stock held by non-affiliates was $3,358,677, based upon the closing price on December 31, 2009 of $.10 per share. As of September 28, 2010, there were 40,665,063 shares of common stock outstanding. Documents incorporated by reference: NONE PART I FORWARD-LOOKING STATEMENTS: NO ASSURANCES INTENDED In addition to historical information, this Annual Report contains forward-looking statements, which are generally identifiable by use of the words “believes,” “expects,” “intends,” “anticipates,” “plans to,” “estimates,” “projects,” or similar expressions. These forward-looking statements represent Management’s belief as to the future of Jinzanghuang Tibet Pharmaceuticals, Inc.Whether those beliefs become reality will depend on many factors that are not under Management’s control.Many risks and uncertainties exist that could cause actual results to differ materially from those reflected in these forward-looking statements. Factors that might cause such a difference include, but are not limited to, those discussed in the section 1A of this Report,entitled “Risk Factors.” Readers are cautioned not to place undue reliance on these forward-looking statements. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements. ITEM 1.BUSINESS Jinzanghuang Tibet Pharmaceuticals, Inc. (the “Company”), through its wholly-owned subsidiary, Tibet Medicine, Inc., owns 100% of the registered capital of Beijing Taibodekang Consulting Co., Ltd., a Wholly Foreign Owned Entity organized under the laws of the People’s Republic of China (“Beijing Taibodekang”). On January 4, 2009, Beijing Taibodekang entered into four agreements with Leling Jinzanghuang Biotech Co., Ltd. (“Leling Jinzanghuang”) and with the equity owners in Leling Jinzanghuang.Collectively, the agreements provide Beijing Taibodekang exclusive control over the business of Leling Jinzanghuang.The relationship is one that is generally identified as “entrusted management.” Leling Jinzanghuang is engaged in the distribution of Tibetan pharmaceutical and nutraceutical products in The People’s Republic of China. Jinzanghuang Leling is a sales company. Leling Jinzanghuang was founded in November 2008 under the laws of the People’s Republic of China with registered capital of 3.5 million RMB ($513,450).Registered capital increased to 8.5 million RMB (approximately $1,250,000) AS OF June 30, 2010. Leling Jinzanghuang’s executive offices and operations are located at Fu Qian Road South End (Westside), Leling City, Shandong Province, in eastern China. Leling Jinzanghuang engages in the distribution of the pharmaceutical and nutraceutical products that Tibetans have used for centuries to treat diseases and facilitate health. The distributed products are classified byLeling Jinzanghuang in three major categories: pharmaceuticals, therapeutic supplements, and dietary supplements.Tibetan medicine is a centuries-old medical system that employs a complex approach to diagnosis, incorporating techniques such as pulse analysis and urinalysis, and utilizes behavior and dietary modification. By synthesizing knowledge from various medical systems, Tibetans created an approach to medicine drawn from thousands of years of empirical knowledge and intuition about the nature of health and illness. Since practitioners of Tibetan medicine seek to treat diseases in a natural way, Tibetan pharmaceuticals are usually composed of natural materials, particularly the herbs and minerals found in the high-latitude, low-temperature, and pollution-free environment of Tibet.Practitioners have demonstrated the benefits of Tibetan medicine in treating diseases of the human respiratory system, digestive system, cardiovascular system, kinematic system, and skin. Until recently, however, the primitive manufacturing techniques used in traditional Tibetan medicine prevented its integration into modern medical practice.With the incorporation of modern techniques into the production process, however, Tibetan medicine is being gradually recognized along with Chinese traditional medicine as a medical system parallel to western medicine. Currently, our only market is within China, where Tibetan medicine is classified as one type of Chinese traditional medicine, a pharmaceutical industry that exists in China parallel to western medicine in China.The Chinese have long perceived and accepted traditional Chinese medicine as a safe and effective solution to diseases, having the advantage of causing fewer side effects than western medicine, due to the natural ingredients used.With the improvement of living standards in China, the revenues of the health care industry have been substantially increased in recent decades which has also stimulated the domestic demands for Tibetan medicine. The market for Tibetan pharmaceuticals in China is only a very small portion of the overall medical market in China.The annual production of Tibetan medicine amounts to approximately 1500 tons with more than 293 items marketed.The growth rate of the market for Tibetan pharmaceuticals is substantial, however.One factor spurring growth has been the willingness of Chinese regulators to accredit products based on Tibetan medicine.At the present time, this accreditation includes: 1 · 14 products that have been listed on the Protected Chinese Traditional Medicine List; · 24 products that have been included in the National Medicine Index; · 218 products that have been certified by the SFDA; and · 20+ products that have registered trademarks in China. In 2006, the overall revenues of the 19 major Tibetan pharmaceutical companies in the Tibet Autonomous Region were 623 million RMB ($92,846,498).We believe, moreover, that the supply of Tibetan medicine in China’s domestic market falls short of demand, which presents a considerable market potential. Furthermore, as Chinese traditional medicine is gradually recognized in the international medical community as an alternative way to treat diseases, there is a potential international market for Tibetan medicine and nutritious products as well. Our business plan, therefore, contemplates that in the future we will export a small portion of our products to several foreign counties, including Russia and South Korea, where Tibetan medicine is well accepted. Product Lines The 13 Tibetan health products that Leling Jinzanghuang currently distributes are among those Tibetan medicines made with modern drug manufacturing techniques. The manufacturing equipment and techniques used by our supplier are certified under China’s national standards of Good Manufacturing Practice (GMP), and are in compliance with applicable regulations of the SFDA, which regulates both the pharmaceutical and the nutraceutical industries in China. The automatic production and testing processes used by our supplier assure the accurate execution of the formula and the quality and quantity of the products. Moreover, the strict quality control and inspection procedures performed in the supplier’s state-of-the-art laboratories assure the quality of our distributed products. Currently, our principal products are: Ying Huang Tablet, which isone the two pharmaceutical products marketed by Leling Jinzanghuang that been approved by SFDA.The effective ingredients in the Ying Huang Tablet are extracts from the honeysuckle and the Huangqin herb. It can be used to treat upper respiratory infections including pharyngitis, encephalitis and conjunctivitis. It can also be used to reduce inflammation and relieve pain.The Ying Huang Table has no known side effects. San Qi Capsules, which areone of the dietary supplements certified by SFDA.San Qi Capsules lower blood lipid and cholesterol levels.Thus they can be used as a precautionary therapy to prevent cardiovascular diseases, including coronary heart disease, heart angina and stroke. In addition, the San Qi Capsules enhance immune system functions, which may help in the prevention of cancer. Foshou Capsules are a Tibetan nutraceutical. The effective ingredients, Xue Yu, Dongchong Xiacao, Fozhang, and Ginseng, are extracts of several plants and animals that are native to the Tibet Plateau. The Foshou Capsules are intended to improve certain organ functions, particularly to alleviate the diseases of insomnia, amnesia, fatigue, and sexual function decline caused by female menopause syndrome. Bai He Capsules are a Tibetan dietary supplement. The effective ingredients consist of Baihe, Fozhang Ginseng and Himalayan purple jasmine. The Bai He Capsules are used to treat male erectile dysfunction and other sexual dysfunction problems. Marketing We sell our products through sales agents.During the year ended June 30, 2010 we had seven sales agents, four of whom worked under term contracts.All of our sales agency contracts have expired, however, and we are currently working to engage new sales agents. 2 Our business plan contemplates that we will supplement our sales agent network by establishing 600 franchise stores throughout China by the end of 2013.At present, however, we do not have any committed franchise contracts.We plan to train our agents and franchisees to improve their product knowledge and sales skills. We also plan to advertise our products through national and local television networks, major newspapers and magazines, and on major Chinese internet platforms.Finally, we plan to sell our product directly to customers by the use of a membership discount program and an online e-commerce platform. Through the above efforts, we hope that we can establish our own branded name in the distribution of Tibetan pharmaceutical products in both the domestic and the international market.All of these plans, however, and the extent to which we can implement them will depend on our success in obtaining working capital for our business. Our Suppliers Currently, all of the products that Leling Jinzanghuang distributes are manufactured by one supplier: Shandong Jinzanghuang (Tibet) Pharmaceutical Co., Ltd. (“Shandong Jinzanghuang”), which is located approximately five kilometers from our offices. We entered into a three-year distribution contract with Shandong Jinzanghuang on November 21, 2008.The agreement does not give us exclusive marketing rights; however Shandong Jinzanghuang has only one other distributor and has informed us that it does not intend to develop any other marketing channels.Xue Bangyi, our Chief Executive Officer, is also the Chief Executive Officer of Shandong Jinzanghuang. The agreement provides that Shandong Jinzanghuang will deliver products (FOB the Shandong Jinzanghuang warehouse) in response to orders received from Leling Jinzanghuang, which has the right to distribute the products throughout China. The agreement gives Shandong Jinzanghuang the right to fix the price it charges to us, although it is required to provide us timely notice of any price increase. In addition, Shandong Jinzanghuang retains ownership of all of the patent right, trademark right, and other intellectual property rights related to the sold products. Under this agreement, each party has the right to terminate the contract, provided that 60-day written notice in advance is given to the other party. Although we have a strong relationship with Shandong Jinzanghuang, we recognize that dependence on a single supplier entails significant risks.For that reason, we intend to develop additional suppliers for Tibetan health products or other Chinese traditional medicine products. There are over 100 Tibetan pharmaceutical manufacturing companies in China that we can approach as potential suppliers. The principal raw materials used for the production of our distributed products are natural plants and minerals located in the Qing Tibetan Plateau, which extends across Tibet and Yunnan Province. To ensure a sufficient supply of raw materials, Shandong Jinzanghuang has developed multiple raw material purchase spots in Changdu and Lizhi City in the Tibetan Autonomous Region and in Di Qin City in Yunnan Province. All the raw materials used by Shandong Jinzanghuang are tested by experts to ensure their quality. Intellectual Property Shandong Jinzanghuang has one patent application pending with Chinese State Intellectual Property Agency: patent application number: 200710113118.5 (application date: 09/25/2007), which covers the technique for manufacturing the Yu Gan Zi Capsule. The primary protection of our intellectual property is through trade secrets.Shandong Jinzanghuang has engaged as its chief pharmacist Luoga Renboqie, who is responsible for supervision of the production of the products.“Living Buddha Luoga” is considered to be the 17th reincarnated living Buddha in Tibet.In that position, he has been entrusted with many secret Tibetan medicine formulas, which he incorporates into the Shandong Jinzanghuang products, such as the Foshou Capsule.The association of our products with the Living Buddha Luoga provides us a distinct competitive advantage. 3 Government Regulation Unlike its U.S. counterpart, the Chinese Food and Drug Administration (“SFDA”) regulates the manufacture and distribution of both pharmaceuticals and nutraceuticals in China.Each Chinese province also has an agency with responsibility for the pharmaceuticals and nutraceuticals distributed in the Province.Pharmaceutical products can be distributed only after clinical trials and approval of the SFDA.In order to achieve widespread market acceptance, a nutraceutical product must obtain certification from either SFDA or the provincial agency, and preferably from both.Certain tests need to be conducted to get the approval depending on the alleged medical effects. At the present time, our products have obtained the following certifications: § Dietary Supplements: San Qi Capsule (SFDA Health Certificate Number: G20050232). · Nutraceuticals: Foshou Capsule (SFDA filing number: 3714X2677-2008); Bai He Capsule (SFDA filing number: 3714X2678-2008); Gan Wang Bao Huang Jing San (filing number: 3714X2833-2008); Wu She Capsule (SFDA filing number: 3714X2832-2008); Papaya Capsule (SFDA filing number: 3714X3091-2007); Yu Gan Zi Capsule (SFDA filing number: 3714X3214-2007); Sha Ji Capsule (SFDA filing number: 3714X2934-2006); She Xiang Capsule (SFDA filing number: 3714X2831-2008); Yi Zhi Ren Capsule (SFDA filing number: 3714X2935-2006). Competition The Tibetan medicine industry is now in a transition stage from small, backyard enterprises into large-scale, industrialized operations. Our competitors can be divided into two categories in terms of scale and competitiveness: · State-run pharmaceutical companies, such as Jingqiu Tibetan Medicine, Jinhe Tibetan Medicine and Tibetan Pharmaceutical Factory; and · Private or joint-venture enterprises, such as Tibet Cheezheng Tibetan Medicine and Niemula Tibet Medicine. The state-owned enterprises have access to state financial and political support. They also entered into the market earlier than we did, and thus have accumulated management experiences and personnel in the Tibetan medicine business. Meanwhile, the private pharmaceutical companies, like us, entered into market later, but grow very fast due to the efficient management skills. Our competitive advantages include the proprietary product portfolio owned by our current supplier and association with the Living Buddha Luoga.Shandong Jinzanghuang has exclusive rights to distribute these products, and we are its primary distributor.Nevertheless, we will face substantial competition from our competitors intheTibetan pharmaceutical industry due to the similar products and competitive prices. Employees Presently, we have twelve full-time employees.As we establish our marketing network nationwide, we expect a rapid expansion of our departments and personnel. 4 ITEM 1A. RISK FACTORS Investing in our common stock involves risk. You should carefully consider the risks described below together with all of the other information contained in this Report, including the financial statements and the related notes, before deciding whether to purchase any shares of our common stock. If any of the following risks occurs, our business, financial condition or operating results could materially suffer. In that event, the trading price of our common stock could decline and you may lose all or part of your investment. Our business and operations are newly established. Unless we manage our growth effectively, our business will fail. Leling Jinzanghuang was organized in November 2008.Some members of our management had prior experience marketing the products of Shandong Jinzanghuang when they were employed by that company.The extrapolation of that experience into a marketing business on the magnitude contemplated by Leling Jinzanghuang will place significant demands on our management, and on our operational and financial infrastructure. If we do not effectively manage our operations, the quality of our marketing program will suffer, which would negatively affect our operating results. If the necessary funding can be obtained, we will be able to improve our operational, financial and management controls and our reporting systems and procedures. The complexity of this undertaking means that we are likely to face many challenges, some of which are not yet foreseeable. Problems may occur with our product acquisition, and with our ability to sell our products to our customers. If we are not able to obtain the necessary funding and operate efficiently, our business plan may fall short of its goals, and our ability to manage our growth could be hurt. The capital investments that we plan may result in dilution of the equity of our present shareholders. Our business plan contemplates that we will raise $5 million to $10 million in capital during the next two years.We intend to raise all or a large portion of the necessary funds by selling equity in our company.At present we have no commitment from any source for those funds.We cannot determine, therefore, the terms on which we will be able to raise the necessary funds.It is possible that we will be required to dilute the value of our current shareholders’ equity in order to obtain the funds.If, on the other hand, we are unable to raise the necessary funds, our growth will be limited, as will our ability to compete effectively. We rely on contractual arrangements with Leling Jinzanghuang for our operations, which may not be as effective in providing control over Leling Jinzanghuang as direct ownership. Because Chinese regulations restrict our ability to conduct our business operations in China through a directly-owned subsidiary, our business is defined by a contractual relationship with Leling Jinzanghuang, an entity in which Jinzanghuang Tibet Pharmaceuticals has no equity ownership interest.We will rely on contractual arrangements to control and operate this business. These contractual arrangements may not be as effective in providing control over Leling Jinzanghuang as direct ownership. For example, if Leling Jinzanghuang failed to perform under its agreements with us, we would have to rely on legal remedies under Chinese law, which we cannot be sure would be available. In addition, we cannot be certain that the individual equity owners of Leling Jinzanghuang would always act in the best interests of Jinzanghuang Tibet Pharmaceuticals. A recession in China could significantly hinder our growth. The success of our efforts to introduce Tibetan pharmaceuticals and nutraceuticals in China will depend on continuation of recent improvements in the Chinese economy and the amount of disposable income available to the Chinese population.If money becomes tight, individuals will be less willing to pay extra for the benefits offered by our products.In recent months, China’s economy has suffered the effects of the worldwide liquidity crisis, and many financial commentators expect a recession to occur in China in the near future.The occurrence of a serious recession could significantly hinder our efforts to implement our business plan. 5 Reliance on one supplier for the sources and pricing of products could adversely affect our operational result. Currently, we rely on one supplier, Shandong Jinzanghuang, for the products we distribute.Shandong Jinzanghuang has the right to decide the wholesale prices at which it will sell products to us.If Shandong Jinzanghuang found it necessary to increase our wholesale prices, we would be faced with the choice of suffering reduced profit margins or passing along the increases in our prices to our customers.Since our business has a low profit margin, a reduction of our margins could substantially affect our results of operations. On the other hand, increasing the price for our products would reduce our competitiveness.Therefore, until we develop additional sources for our products, our reliance on one supplier puts the welfare of our business at risk. We operate in a highly competitive marketplace, which could adversely affect our sales and financial condition. We compete on the basis of quality, price, product availability and security of supply, product development and customer service. Some competitors are larger than us in certain markets and may have greater financial resources that allow them to be in a better position to withstand changes in the industry. Our competitors may introduce new products based on more competitive alternative technologies that may be causing us to lose customers which would result in a decline in our sales volume and earnings. Our customers demand high quality and low cost products and services. The cost in the research and development and marketing expansion may continue to increase and thus adversely affect the competitiveness of our products. Competition could cause us to lose market share and certain lines of business, or increase expenditures or reduce pricing, each of which would have an adverse effect on our results of operations, cash flows and financial condition. We may be unable to secure the government licenses that are necessary for us to engage in the sale of pharmaceuticals. The manufacture and marketing of pharmaceuticals is highly regulated in China.Prior to marketing any of our pharmaceutical products and many of our nutraceutical products, we are required to satisfy several government protocols, and receive several licenses from the national and local governments.Obtaining these licenses can be expensive and it is usually time consuming.If we are unable to obtain the necessary licenses when we need to have them, our business plan will be delayed.If the delays prevent us from generating positive cash flow or introducing a significant number of products, our business may fail. We may be subject to the People’s Republic of China’s price control of drugs, which may limit our profitability and even cause us to stop selling certain products The State Development and Reform Commission ("SDRC") of the People’s Republic of China and the price administration bureaus of the relevant provinces of China in which our pharmaceutical products are marketed are responsible for the retail price control over our pharmaceutical products.The SDRC sets the price ceilings for certain pharmaceutical products in China.Where our products are subject to a price ceiling, we will need to adjust the product price to meet the requirement and to accommodate for the pricing of competitors in the competition for market share.The price ceilings set by the SDRC may limit our profitability, and in some instances, such as where the price ceiling is below wholesale costs, may cause us to stop manufacturing certain products. Increased government regulation of our marketing operations could diminish our profits. At present, there is no significant government regulation of the health claims that participants in the nutraceutical industry make regarding their products.Other developed countries, in particular members of the European Community, have far more extensive regulation of the operations of nutraceuticals, including strict limitations on the health-related claims that can be made without scientifically-tested evidence.It is not unlikely, therefore, that China will increase its regulation of our activities in the future.To the extent that new regulations required us to conduct a regimen of scientific tests of the efficacy of our nutraceutical products, the expense of such testing would reduce our profitability.In addition, to the extent that the health benefits of some of our products could not be fully supported by scientific evidence, our sales might be reduced. 6 We may have difficulty defending our intellectual property rights from infringement, which may undermine our competitive position. Our ability to compete effectively depends on our ability to distinguish our products from those of our competitors.A primary distinction on which we intend to rely is the availability to Shandong Jinzanghuang of the Tibetan formulae known only to its chief pharmacist.We will rely on trade secret laws and restrictions on disclosure to protect our intellectual property rights. Unauthorized use of our formulae could damage our ability to compete effectively.At the same time, the appearance of counterfeit products on the market could also damage our marketing program.Policing the unauthorized use of proprietary technology and the appearance of counterfeit products can be difficult and expensive. If litigation becomes necessary to enforce our intellectual property rights, protect our trade secrets or determine the validity and scope of the proprietary rights of others, such litigation may be costly and may divert management attention away from our business. An adverse determination in any such litigation would impair our intellectual property rights and could harm our business, prospects and reputation. Enforcement of judgments in China is uncertain and even if we are successful in a litigation it may not provide us with an effective remedy. In addition, we have no insurance coverage against litigation costs and would have to bear all costs arising from such litigation to the extent we are unable to recover them from other parties. The occurrence of any of the foregoing could have a material adverse effect on our business, financial condition and results of operations. In addition, third parties may file infringement claims against us asserting that we are infringing on their patents or trademarks. In the event that such claims are filed, regardless of the merit of such a claim, we may incur substantial costs and diversion of management as a result of our involvement in such proceedings. Product liability claims could materially impact operating results and profitability. We may produce products which inadvertently have an adverse pharmaceutical effect on the health of individuals.Existing laws and regulations in China do not require us to maintain third party liability insurance to cover product liability claims.However, if a product liability claim is brought against us, it may, regardless of merit or eventual outcome, result in damage to our reputation, breach of contract with our customers, decreased demand for our products, costly litigation, product recalls, loss of revenue, and our inability to commercialize some products. We are subject to the risk of natural disasters. Many of the raw materials that are used to manufacture our products are very sensitive crops, which can be readily damaged by harsh weather, by disease, and by pests.If our suppliers find their raw materials scarce due to drought, flood, storm, blight, or the other woes of farming, they will increase their prices and may be unable to satisfy our orders.If, as a result, we are unable to produce sufficient products at reasonable prices to meet demand, our distribution network is likely to atrophy.This could have a long-term negative effect on our ability to grow our business, in addition to the near-term loss of income. We may have difficulty establishing adequate management and financial controls in China. The People’s Republic of China has only recently begun to adopt the management and financial reporting concepts and practices that investors in the United States are familiar with.We may have difficulty in hiring and retaining employees in China who have the experience necessary to implement the kind of management and financial controls that are expected of a United States public company.If we cannot establish such controls, we may experience difficulty in collecting financial data and preparing financial statements, books of account and corporate records and instituting business practices that meet U.S. standards. 7 We may incur significant costs to ensure compliance with U.S. corporate governance and accounting requirements. We may incur significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002, or Sarbanes-Oxley, and other rules implemented by the Securities and Exchange Commission. We expect all of these applicable rules and regulations to increase our legal and financial compliance costs and to make some activities more time-consuming and costly. We also expect that these applicable rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our board of directors, on committees of our board of directors or as executive officers. As a public company, we are required to comply with rules and regulations of the SEC, including expanded disclosure, accelerated reporting requirements and more complex accounting rules.This will continue to require additional cost management resources. We will need to continue to implement additional finance and accounting systems, procedures and controls as we grow to satisfy these reporting requirements. In addition, we may need to hire additional legal and accounting staff with appropriate experience and technical knowledge, and we cannot assure you that if additional staffing is necessary that we will be able to do so in a timely fashion. If we are unable to complete the required annual assessment as to the adequacy of our internal reporting or if our independent registered public accounting firm is unable to provide us with an unqualified report as to the effectiveness of our internal controls over financial reporting in the future, we could incur significant costs to become compliant. Capital outflow policies in China may hamper our ability to pay dividends to shareholders in the United States. The People’s Republic of China has adopted currency and capital transfer regulations. These regulations require that we comply with complex regulations for the movement of capital. Although Chinese governmental policies were introduced in 1996 to allow the convertibility of RMB into foreign currency for current account items, conversion of RMB into foreign exchange for capital items, such as foreign direct investment, loans or securities, requires the approval of the State Administration of Foreign Exchange. We may be unable to obtain all of the required conversion approvals necessary for our operations, and Chinese regulatory authorities may impose greater restrictions on the convertibility of the RMB in the future. Because most of our future revenues will be in RMB, any inability to obtain the requisite approvals or any future restrictions on currency exchanges will limit our ability to pay dividends to our shareholders. Currency fluctuations may adversely affect our operating results. Leling Jinzanghuang generates revenues and incurs expenses and liabilities in Renminbi, the currency of the People’s Republic of China.However, as a subsidiary of the Company, it will report its financial results in the United States in U.S. Dollars.As a result, our financial results will be subject to the effects of exchange rate fluctuations between these currencies.From time to time, the government of China may take action to stimulate the Chinese economy that will have the effect of reducing the value of Renminbi.In addition, international currency markets may cause significant adjustments to occur in the value of the Renminbi.Any such events that result in a devaluation of the Renminbi versus the U.S. Dollar will have an adverse effect on our reported results.We have not entered into agreements or purchased instruments to hedge our exchange rate risks. All of our assets are located in China.So any dividends or proceeds from liquidation are subject to the approval of the relevant Chinese government agencies. Our assets are located inside China. Under the laws governing FIEs in China, dividend distribution and liquidation are allowed but subject to special procedures under the relevant laws and rules. Any dividend payment will be subject to the decision of the board of directors and subject to foreign exchange rules governing such repatriation. Any liquidation is subject to both the relevant government agency’s approval and supervision as well the foreign exchange control. This may generate additional risk for our investors in case of dividend payment or liquidation. 8 We have limited business insurance coverage. The insurance industry in China is still at an early stage of development. Insurance companies in China offer limited business insurance products, and do not, to our knowledge, offer business liability insurance. As a result, we do not have any business liability insurance coverage for our operations. Moreover, while business disruption insurance is available, we have determined that the risks of disruption and cost of the insurance are such that we do not require it at this time. Any business disruption, litigation or natural disaster might result in substantial costs and diversion of resources. Because our funds are held in banks which do not provide insurance, the failure of any bank in which we deposit our funds could affect our ability to continue in business. Banks and other financial institutions in the People’s Republic of China do not provide insurance for funds held on deposit. As a result, in the event of a bank failure, we may not have access to funds on deposit. Depending upon the amount of money we maintain in a bank that fails, our inability to have access to our cash could impair our operations, and, if we are not able to access funds to pay our suppliers, employees and other creditors, we may be unable to continue in business. Jinzanghuang Tibet Pharmaceuticals is not likely to hold annual shareholder meetings in the next few years. Management does not expect to hold annual meetings of shareholders in the next few years, due to the expense involved.The current members of the Board of Directors were appointed to that position by the previous directors.If other directors are added to the Board in the future, it is likely that the current directors will appoint them.As a result, the shareholders of the Company will have no effective means of exercising control over the operations of the Company. ITEM 1B. UNRESOLVED STAFF COMMENTS Not Applicable. ITEM 2.DESCRIPTION OF PROPERTY Our executive offices and marketing operations are located on Kaiyuan Avenue, Leling City, Shandong Province, P. R. China, in the same building as is used by Shandong Jinzanghuang .Our portion of the building has a total usable area of 50 square meters.The office will be adequate for our operations for the foreseeable future. On May 13, 2009 we purchased a building and land lease for 4 million Renminbi (approximately $586,000).The buildinghas a usable area of 2,866.23 square meters.Our plan is to renovate the building, then locate our Research and Development Center and offices there, while retaining the use of some of the space as rentals property. We also maintain a U.S. representative office in Jersey City, New Jersey. ITEM 3.LEGAL PROCEEDINGS None. ITEM 4. RESERVED 9 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. (a) Market Information Our common stock is listed for quotation on the OTC Bulletin Board system under the symbol “JZHG.”The common stock was first listed for trading on July 31, 2008.The following table sets forth for the respective periods indicated the prices of the common stock, as reported by the OTC Bulletin Board (except during the period from May 20, 2009 to August 10, 2009, when the stock was quoted on the Pink Sheets only).Such prices are based on inter-dealer bid and asked prices, without markup, markdown, commissions, or adjustments and may not represent actual transactions. Bid Quarter Ending High Low September 30, 2008 $ $ December 31, 2008 $ $ March 31, 2009 $ $ June 30, 2009 $ $ September 30, 2009 $ $ December 31, 2009 $ $ March 31, 2010 $ $ June 30, 2010 $ $ (b) Shareholders On September 26, 2010 there were 292 holders of record of our common stock. (c)Dividends Since the Company’s incorporation, no dividends have been paid on our Common Stock. We intend to retain any earnings for use in our business activities, so it is not expected thatanydividends on our common stock will be declared and paid in the foreseeable future. (d)Securities Authorized for Issuance Under Equity Compensation Plans The information set forth in the table below regarding equity compensation plans (which include individual compensation arrangements) was determined as of June 30, 2010. Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans Equity compensation plans approved by security holders 0 N.A. 0 Equity compensation plans not approved by security holders 0 N.A. 0 Total 0 N.A. 0 (e)Sale of Unregistered Securities Jinzanghuang did not effect any unregistered sales of equity securities during the 4th quarter ended June 30, 2010. 10 (f) Repurchase of Equity Securities Jinzanghuang did not repurchase any of its equity securities that were registered under Section 12 of the Securities Act during the 4th quarter ended June 30, 2010. ITEM 6.SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS Accounting for Variable Interest Jinzanghuang Tibet Pharmaceuticals, Inc. is a holding company whose only asset is an indirect 100% ownership interest in Beijing Taibodekang Management Consulting Co., Ltd. (“Beijing Taibodekang”), a Wholly Foreign Owned Entity organized under the laws of the People’s Republic of China on December 5, 2008.On January 4, 2009, Beijing Taibodekang entered into four agreements with Leling Jinzanghuang Biotech Co. Ltd. (“Leling Jinzanghuang”) and with the equity owners in Leling Jinzanghuang.Collectively, the agreements provide Beijing Taibodekang exclusive control over the business of Leling Jinzanghuang.The relationship is one that is generally identified as “entrusted management.” The accounting effect of the Entrusted Management Agreements between Beijing Taibodekang and Leling Jinzanghuang is to cause the balance sheets and financial results of Leling Jinzanghuang to be consolidated with those of Beijing Taibodekang, with respect to which Leling Jinzanghuang is now a variable interest entity.Since the parties to the Entrusted Management Agreements were both controlled by Xue Bangyi, who is CEO of both Beijing Taibodekang and Leling Jinzanghuang, the financial statements included in this report reflect the consolidation of the results of operations and cash flows of Leling Jinzanghuang since its inception. Results of Operations Leling Jinzanghuang has entered into a three-year distribution agreement with Shandong Jinzanghuang to distribute the Tibetan pharmaceutical and health products it manufactures.From time to time we advance funds to Shandong Jinzanghuang for the production of products, which usually take one to two months. As of June 30, 2010, we had $305,557 in inventory purchased in this fashion, and the balance of our advances to Shandong Jinzanghuang was $239,555, against which we will take additional inventory in the next year. During the year ended June 30, 2010, Leling Jinzanghuang had sales revenue of $642,158, all of which came from the sale of products purchased from Shandong Jinzanghuang.In the prior fiscal year, which ended on June 30, 2009, our sales had been only $456,957.However the prior period had been a partial year, as our operations commenced in November 2008.The lack of growth in our level of sales arises primarily from our lack of capital assets, which limits our marketing program, and from the inconsistency of our distribution network, as we have engaged and then replaced several sales agents since our operations began. In both fiscal years, our gross margin was approximately 28%.Since we purchase all of our products under contract with Shandong Jinzanghuang, this level of margin will persist until we expand the sources for our products. During the period ended June 30, 2010 we incurred $237,552 in general and administrative expenses, an increase of 32% from the general and administrative expenses incurred in the year ended June 30, 2009.The general and administrative expenses resulting from our business operations in China were relatively low during the year ended June 30, 2010, due to the relatively low level of our operations.We expect our selling, general and administrative expenses to increase in proportion to the increase in our business activity in the coming periods. 11 Because our sales volume was low during the year ended June 30, 2010, our gross profit was inadequate to fund our administrative expenses.As a result, our business generated a net loss before minority interest of $67,842.The Entrusted Management Agreements provide, however, that Beijing Taibodekang will receive only 95% of the net profits and suffer 95% of the net losses generated by Leling Jinzanghuang.The remaining 5% will inure to the benefit of the owners of Leling Jinzanghuang.For that reason, we report a minority interest in our financial statements.For the recent period, the minority interest reduced our portion of Leling Jinzanghuang’s net loss by $434.When Leling Jinzanghuang begins to realize profits, the minority interest will reduce our net income from that operation by 5%. Liquidity and Capital Resources To date, Leling Jinzanghuang has been funded by the contribution of our registered capital made by Leling Jinzanghuang’s four founders: Wang Shuxiang, Zhen Yilin, Yang An, and Kong Ruifen.In addition, Mr. Xue Bangyi contributed the capital required by Tibet Medicine, Inc.As a result, at June 30, 2010, we had no bank or other debt.Although our operations during fiscal year 2010 consumed $206,854 in cash, the entirety of that amount, as well as the $591,537 used for purchase of new facilities, was contributed by our founders. Our working capital at June 30, 2009 totalled $670,858. The primary components of that sum are inventory ($305,557) and advance to supplier ($239,555).In the past, these items have been funded, in part, by advances that our customers made to us for goods.When our delivery of goods met the requirements for revenue recognition, we would debit both inventories and customer advances, and the net profit on the sale would be credited to accumulated deficit.At June 30, 2010, however, we had no customer advances. The realization of revenue from our capital assets, therefore, may not occur as quickly as in past periods. Included in working capital at June 30, 2010 was an advance payment to our supplier in the amount of $239,555. The recipient of this advance payment is our primary source of distributed products. To maintain a long-term relationship with our vendors, we need to make advances one to two month ahead. The advances to the supplier are interest free. Our business plan contemplates that we will obtain $5 million to $10 million in additional capital during 2010 and 2011.The funds are needed in order to: · Relocate our headquarters from Shandong to Beijing, where we will have greater access to marketing channels; · Implement our direct marketing program, including development of an online presense; · Acquire the rights to pharmaceuticals and nutraceuticals that will complement our existing product line; · Carry on clinical trials of pharmaceuticals required to obtain SFDA approval; · Establish franchisees throughout China; and · Implement an advertising and marketing program adequate to assure us of substantial market presence. Our plan is to sell a portion of our equity in order to obtain the necessary funds, which will reduce the equity share of our existing shareholders.To date, however, we have received no commitment from any source for funds. Critical Accounting Policies and Estimates In preparing our financial statements we are required to formulate working policies regarding valuation of our assets and liabilities and to develop estimates of those values.In our preparation of the financial statements for the year ended June 30, 2010, there was one estimate made which was (a) subject to a high degree of uncertainty and (b) material to our results.That was the determination, noted in Note 5 in the Notes to Financial Statements, that we would establish a 100% valuation allowance with respect to our net operating loss carryforward.We made that determination because it is uncertain that we will realize taxable income in the future against which we could offset the NOL. 12 Impact of Accounting Pronouncements There were no recent accounting pronouncements that have had a material effect on the Company’s financial position or results of operations. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition or results of operations. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not Applicable. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Index to the Consolidated Financial Statements Page F-1 Report of Independent Registered Public Accounting Firm. F-2 Consolidated Balance Sheets as of June 30, 2010 and 2009. F-3 Consolidated Statements of Operations and Comprehensive Loss for the Fiscal Years Ended June 30, 2010 and 2009. F-4 Consolidated Statements of Changes in Stockholders’ Equity for the Fiscal Years Ended June 30, 2010 and 2009. F-5 Consolidated Statements of Cash Flows for the Fiscal Years Ended June 30, 2010 and 2009. F-6 to F-12 Notes to Financial Statements. 13 REPORT OF INDEPENDENT REGISTERED ACCOUNTING FIRM To the board of directors Jinzanghuang Tibet Pharmaceuticals, Inc. We have audited the accompanying balance sheets of Jinzanghuang Tibet Pharmaceuticals, Inc. as of June 30, 2010 and 2009 and the related statements of operations and comprehensive loss, changes in stockholders’ equity and cash flows for the year ended June 30, 2010 and period from inception (November 20, 2008) to June 30, 2009.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Jinzanghuang Tibet Pharmaceuticals, Inc. as of June 30, 2010 and 2009 and the results of its operations and its cash flows for the year ended June 30, 2010 and the period from inception (November 20, 2008) to June 30, 2009 in conformity with accounting principles generally accepted in the United States of America. /s/Paritz & Company, P.A. Hackensack, New Jersey September 27, 2010 F-1 JINZANGHUANG TIBET PHARMACEUTICALS, INC. CONSOLIDATED BALANCE SHEETS ASSETS JUNE 30, June 30, CURRENT ASSETS: Cash $ $ Accounts receivable - Inventory Advance to supplier Contract deposit - Prepaid expenses and other sundry current assets Deferred tax assets TOTAL CURRENT ASSETS PROPERTIES AND EQUIPMENT, NET OF ACCUMULATED DEPRECIATION AND AMORTIZATION TOTALASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accrued expenses and other sundry current liabilities $ $ TOTAL CURRENT LIABILITIES AND TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Common stock, $0.001 par value, 300,000,000 shares authorized, 40,665,063 and 40,645,063 shares issued and outstanding at June 30, 2010 and 2009, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) (3 ) TOTAL STOCKHOLDERS' EQUITY OF JINZANGHUANG TIBET PHARMACEUTICALS, INC. NONCONTROLLING INTEREST IN SUBSIDIARY TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Notes to Financial Statements F-2 JINZANGHUANG TIBET PHARMACEUTICALS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS THE PERIOD FROM INCEPTION FOR THE YEAR ENDED (NOVEMBER 20, 2008) JUNE 30, TO JUNE 30, SALES $ $ COSTS of SALES GROSS PROFIT COSTS AND EXPENSES General and Administrative Expenses LOSS BEFORE INCOME TAX ) ) INCOME TAX NET LOSS ) ) LESS: NET INCOME ATTRIBUTABLE TO NONCONTROLLING INTERESTS NET LOSS ATTRIBUTABLE TO THE COMPANY ) ) OTHER COMPREHENSIVE INCOME (LOSS) Foreign currency translation adjustment (3
